78 Mich. App. 67 (1977)
259 N.W.2d 378
BRADLEY
v.
MID-CENTURY INSURANCE COMPANY
Docket No. 29099.
Michigan Court of Appeals.
Decided September 6, 1977.
*68 Milliken & Magee, for Citizens Mutual Insurance Company.
Charles L. Jones, for Mid-Century Insurance Company.
Frank J. Kelley, Attorney General, Robert A. Derengoski, Solicitor General, Joseph B. Bilitzke and Carl K. Carlsen, Assistants Attorney General, for the Secretary of State.
Before: DANHOF, C.J., and T.M. BURNS and A.E. KEYES,[*] JJ.
DANHOF, C.J.
Intervening defendant, Secretary of State, appeals from a circuit court decision granting summary judgment in favor of defendants, Mid-Century Insurance Company and Citizens Mutual Insurance Company. The circuit court ruled that Mid-Century, which had provided uninsured motorist coverage to plaintiff Bradley under a policy covering another vehicle, was not liable where plaintiff, while riding his motorcycle, was injured when struck on May 21, 1972, by an uninsured motorist. Plaintiff's motorcycle was excluded from coverage under the policy. The circuit court also ruled that Citizens Mutual which had provided uninsured motorist coverage to plaintiff's father under a policy covering plaintiff as a member of the household, was not liable to plaintiff for the same accident. That policy excluded the motorcycle from coverage.
The Secretary of State argues that the "owned automobile" exclusion contained in the uninsured motorist coverage issued by both insurance companies is void as contrary to MCLA 500.3010; MSA *69 24.13010, a statute in effect at all times relevant to this case but repealed effective October 1, 1973, which read in part:
"No automobile liability or motor vehicle liability policy insuring against loss * * * shall be delivered or issued for delivery * * * unless coverage is provided therein or supplemental thereto * * * for the protection of persons insured thereunder who are legally entitled to recover damages from owners or operators of uninsured motor vehicles * * * unless the named insured rejects such coverage in writing as provided herein." (Emphasis supplied.)
In Boettner v State Farm Mutual Insurance Company, 388 Mich. 482, 487, 488; 201 NW2d 795 (1972), the Court held:
"We are left with the question of whether MCLA 500.3010 operates to void the `exclusions' clause. As was resolved in Part I, the `other insurance' clause did not apply to our facts. Given this Court's decision in Blakeslee, even if the `other insurance' clause did apply here, it would be struck down as being contrary to MCLA 500.3010. Should the Blakeslee rationale be extended to void `exclusions' clauses also? We hold the answer is yes.
"The purpose of the `other insurance' clause and the `exclusions' clause is the same. That is the clauses are an attempted means to avoid the statutory obligation of providing uninsured motorist coverage. As we said in Blakeslee, `The language of the statute is plain, unambiguous and mandatory. It unequivocally requires that "[no] * * * policy * * * be delivered * * * unless coverage is provided therein". * * * It would be unconscionable to permit an insurance company offering statutorily-required coverage to collect premiums for it with one hand and allow it to take the coverage away with the other by using a self-devised "other insurance" limitation.' 388 Mich. 473-474 (1972). The statute commands coverage for all motor vehicles and such coverage is not *70 limited to an injury suffered by the insured while occupying that motor vehicle." (Emphasis added.)
The liability coverage of the policy issued by Mid-Century to plaintiff Bradley defines "insured" as including "the named insured". Thus the terms of the policy confer insured status on plaintiff Bradley by virtue of his being the named insured. Bradley is therefore necessarily insured under the uninsured motorist coverage of the Mid-Century policy.
Plaintiff Bradley was a member of the household of his father at the time the accident occurred. The liability coverage of the policy issued by Citizens Mutual to plaintiff's father defines insured as including "any resident of the named assured's household with respect to the owned Automobile". Thus the terms of this policy conferred insured status on plaintiff Bradley by virtue of his being a resident member of his father's household at the time of the accident. Citizens Mutual argues that the liability coverage did not apply to plaintiff while he was operating his motorcycle. The Boettner decision forbids the limitation of uninsured motorist coverage to injuries occurring while occupying insured vehicles. Citizens Mutual cites Rice v DAIIE, 66 Mich. App. 600; 239 NW2d 675 (1976), which limited Boettner to cases involving a named insured. However, in Pappas v Central National Insurance Group of Omaha, 400 Mich. 475; 255 NW2d 629 (1977), the Supreme Court stated in reference to MCLA 500.3010:
"Central contends that the Legislature expressed an intention to allow the insurer and the insured freedom to define contractually the class of persons to whom protection would be extended under the uninsured motorist *71 clause of an automobile liability policy issued in this state.
"We disagree.

* * *
"The statute is clear in requiring that the offer of coverage apply to whomever is insured under the liability coverage of the policy. That the plaintiff in Blakeslee was a named insured responsible for paying premiums whereas Pappas was not does not undermine the authority of that case. The critical fact in Blakeslee was that statutorily required coverage was being limited.
"The principal purpose of section 3010 was to reduce claims against the motor vehicle accident claims fund. Central's contention that the Legislature intended that the insurer and the insured should have the ability to narrowly define the class of persons protected is inconsistent with that purpose, as well as with the plain meaning of the statute."
Since the terms of the Citizens Mutual policy conferred insured status on plaintiff Bradley by virtue of his being a resident member of his father's household at the time of the accident, he is necessarily insured under the uninsured motorist coverage of that policy. See MCLA 500.3012; MSA 24.13012.
Plaintiff was an insured under both policies. Both insurance companies collected premium payments for the statutorily required uninsured motorist coverage, and it would be improper to permit the insurance companies to take away this coverage through self-devised exclusionary clauses. Blakeslee v Farm Bureau Mutual Insurance Company of Michigan, 388 Mich. 464; 201 NW2d 786 (1972).
We are not unmindful of the fact that Nunley v Turner, 57 Mich. App. 473; 226 NW2d 528 (1975), Rice v DAIIE, supra, and Priestly v Secretary of State, 67 Mich. App. 96; 240 NW2d 282 (1976), all *72 appear to reach results contrary to the decision in the instant case. We read those cases as allowing the insurer and the insured to narrowly define the class of persons protected by the uninsured motorist coverage, but we read Pappas, supra, as rejecting such narrow definitions. We further read Nunley, Rice, and Priestly as attempting to circumscribe the factual situation in which the insured party injured by an uninsured motorist may recover under a policy providing the statutorily required coverage. Pappas, supra, allows no such circumscription:
"The legislative policy expressed in the statute is not affected by circumstances peculiar to the situation of a particular plaintiff."
In the instant case and its two companion cases, Ellis v State Farm Insurance Co, 78 Mich. App. 189; 259 NW2d 421 (1977), and Hickman v Community Service Insurance Co, 78 Mich. App. 1; 259 NW2d 367 (1977), the plaintiff is an "insured" under the liability section definition of the insurance policy in question. Once having been afforded this status, and so long as it exists, MCLA 500.3010; MSA 24.13010 requires that an offer of uninsured motorist insurance must be extended, for protection from injuries caused by uninsured motorists wherever the "insured" happens to be and whatever the "insured" happens to be doing at the time of the injury.
Reversed and remanded for further proceedings consistent with this opinion. No costs.
NOTES
[*]  Circuit judge, sitting on the Court of Appeals by assignment.